1
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     JULIE F. K.,1                               Case No. CV 18-00441-RAO
12
                        Plaintiff,
13
           v.                                    JUDGMENT OF REMAND
14
     NANCY A. BERRYHILL, Deputy
15   Commissioner of Operations of Social
     Security,
16
                        Defendant.
17
18
           In accordance with the Memorandum Opinion and Order filed concurrently
19
     herewith,
20
           IT IS ORDERED AND ADJUDGED that the decision of the Commissioner
21
     of Social Security is reversed, and the matter is remanded to the Commissioner for
22
     further proceedings consistent with the Memorandum Opinion and Order.
23
24   DATED:      March 29, 2019
25                                          ROZELLA A. OLIVER
                                            UNITED STATES MAGISTRATE JUDGE
26
     1
27    Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B)
     and the recommendation of the Committee on Court Administration and Case
28   Management of the Judicial Conference of the United States.
